Citation Nr: 0823920	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-34997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

In July 2008, several pages of argument and medical evidence 
were received by the Board.  Although the veteran did not 
indicate that he wished to waive RO consideration, review of 
these documents reveals that they are either the original 
copies of documents already associated with the claims file, 
or pertain to issues not on appeal.  Accordingly, as the 
documents contain no new, substantive information pertinent 
to the above-captioned issue, there is no risk of prejudice 
to the veteran if appellate adjudication proceeds.


FINDINGS OF FACT

1.  In March 2004, a formal finding was made by the RO, 
relying on a report from the National Personnel Records 
Center (NPRC), that the veteran's service medical records 
were presumed destroyed in the 1973 fire at the NPRC.

2.  The veteran has a current diagnosis of left knee 
arthritis.

3.  The evidence of record does not relate the veteran's left 
knee disorder to his military service. 


CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, letters dated in October 
2003 and February 2004 satisfied the duty to notify 
provisions; additional letters were sent in November 2007 and 
February 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in the November 2007 letter noted above.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  In March 2004, a formal finding 
was made by the RO, relying on a report from the NPRC, that 
the veteran's service medical records were presumed destroyed 
in the 1973 fire at that facility.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not 


lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  To that end, it is noted that the record 
does not reflect, nor does the veteran contend (to include 
his September 2003 claim or May 2004 notice of disagreement) 
that any discrete injury occurred in service, only that he 
experienced no left knee problems prior to service, and began 
experiencing left knee stiffness in 1958.

The veteran was afforded a VA examination in January 2008.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 


C.F.R. § 3.303.  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the veteran's service treatment records are 
presumed to have been destroyed in the 1973 NPRC fire.  
However, the veteran has not indicated a specific event 
occurring in service that might have resulted in the current 
disorder; in his September 2003 claim and his May 2004 notice 
of disagreement, he stated that he was first treated for a 
left knee disorder in 1958, two years subsequent to his 
service separation, and that his left knee was normal before 
he went into service.  

The September 1958 private medical record noted that the 
veteran had been experiencing left knee stiffness for the 
prior several weeks; the private physician indicated that the 
left knee symptomatology could be related to the veteran's 
involvement with a baseball league, and it was noted that he 
could have "possible traumatic arthritis" of the left knee.  
However, an x-ray taken at that time showed a normal knee 
joint and no evidence of any structural abnormality.  Id.  

Treatment for left knee symptoms or disorder is not shown in 
the record again until November 1998, when both private and 
VA treatment records indicate that the veteran had left knee 
pain which was alleviated by cortisone shots.  Private 
medical records indicate that the veteran underwent a left 
knee arthroscopy in July 1999 and was seen for follow-up 
treatment through October 1999.  Private medical records 
dated from April 2002 to June 2003 show continuous treatment 
for left knee arthritis and pain; the veteran declined a knee 
replacement during this period, opting 


for steroid injections.  The veteran underwent a left knee 
replacement in April 2005.  VA outpatient treatment records 
reveal that a left knee disorder was listed as a continuing 
medical problem from that time through 2008.  

Although the evidence of record contains a clinical diagnosis 
of possible traumatic arthritis dated shortly after the 
veteran's service separation, it was not shown by x-ray 
evidence nor was it shown within a year of service discharge.  
Additionally, the current left knee disorder is not shown by 
the evidence of record that it is related to the veteran's 
military service.  At the January 2008 VA examination, the VA 
examiner noted that the initial manifestation shown in the 
record of the veteran's left knee disorder was more than 2 
years subsequent to service separation; moreover, the 
diagnosis of "possible" traumatic arthritis was 
inconsistent with the x-ray results showing a normal knee 
joint and no structural abnormality.  Additionally, the 
examiner recognized the absence of treatment for a left knee 
disorder from 1958 until the 1990s.  See, c.f., Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  He also stated that there was no 
documentation, to include the veteran's written statements, 
that any injury occurred in service.  Ultimately, he 
concluded that he could not find a nexus between the 
veteran's current left knee disorder and the claimed 
inservice injury without resorting to speculation.  A finding 
of service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007); see also Morris v. West, 13 Vet. App. 94, 97 
(1999).  Accordingly, because the record does not contain an 
opinion that affirmatively links the veteran's left knee 
disorder to his military service or to an incident therein, 
service connection for a left knee disorder is not warranted.

Because the evidence of record does not relate the veteran's 
left knee disorder to his military service, the preponderance 
of the evidence is against his claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


